OPINION — AG — ** CONSTRUCTION — OFFICE SPACE — STATE CAPITOL — LOAN OF AGENCY FUNDS ** (1) NEITHER THE STATE LEGISLATURE NOR THE COMMISSIONERS OF THE LAND OFFICE CAN AUTHORIZE THE LOAN OF THE TRUST FUND MENTIONED BY YOU FOR THE PURPOSE ABOVE SET FORTH, EVEN THOUGH LEGISLATION IS ENACTED TO REIMBURSE SAID FUND. (2) IT WILL BE NOTED THAT ARTICLE XI, SECTION 6 OKLAHOMA CONSTITUTION AUTHORIZES THE INVESTMENT OF SAID TRUST FUND IN " OKLAHOMA STATE BONDS ". SUCH BONDS MUST BE AUTHORIZED BY A LAW APPROVED BY MAJORITY VOTE OF THE PEOPLE AT A GENERAL ELECTION, AS PROVIDED IN ARTICLE X, SECTION 25 OKLAHOMA CONSTITUTION. THEREFORE, IF A LAW IS ENACTED AUTHORIZING AND PROVIDING FOR THE ISSUANCE AND PAYMENT OF STATE BONDS (GENERAL OBLIGATION BONDS ?) FOR THE PURPOSE OF CONSTRUCTING THE BUILDING OR ADDITION MENTIONED BY YOU, AND SAID LAW IS APPROVED BY A MAJORITY VOTE OF THE PEOPLE AT A GENERAL ELECTION, AS PROVIDED FOR IN ARTICLE X, SECTION 25, THE A.G. IS OF THE OPINION THAT THE TRUST FUND MENTIONED MAY BE INVESTED IN STATE BONDS ISSUED PURSUANT TO SAID LAW. (LOANED, AGENCY, SECURITIES, INVESTMENT, FUND IN TRUST) CITE: ARTICLE X, SECTION 25, ARTICLE XI, SECTION 6 (FRED HANSEN)